UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
LPD NEW YORK, LLC,

                                   Plaintiff,                      MEMORANDUM AND
                                                                   ORDER

                 -against-                                         15-CV-6360 (MKB)

ADIDAS AMERICA, INC., et al.,

                                    Defendants.
---------------------------------------------------------------x

ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

        Plaintiff LPD New York, LLC (“LPD” or “plaintiff”) brings this action against

defendants adidas America, Inc. (“adidas America”) and adidas AG (collectively, “adidas” or

“defendants”), alleging claims for quasi-contract, promissory estoppel, implied license and

defamation. See Second Amended Complaint (May 4, 2018) (“SAC”), Electronic Case Filing

(“ECF”) Docket Entry (“DE”) #77. On June 21, 2018, defendants filed a motion to dismiss

the Second Amended Complaint in its entirety. See Letter to the Court dated June 21, 2018

from Robert N. Potter (June 21, 2018) (“Def. Mot.”), DE #81. By report and

recommendation dated December 12, 2018, this Court recommended that the District Court

deny defendants’ motion to dismiss in large part. See Report and Recommendation (Dec. 12,

2018) (12/12/18 R&R”), DE #105. Currently before the Court is plaintiff’s motion for partial

reconsideration. See Motion for Reconsideration (Dec. 26, 2018) (“Pl. Mot.”), DE #106.

For the reasons discussed below, having considered plaintiff’s motion for partial

reconsideration, the Court declines to modify its 12/12/18 R&R.

                                               BACKGROUND

        Given the prior motion practice in this case, familiarity with which is assumed, the
Court will discuss only the allegations contained in the SAC that pertain to the instant motion

for partial reconsideration.

       In its Third Cause of Action in the SAC, plaintiff seeks a declaration that it did not

infringe upon adidas’s trademarks. See SAC ¶ 125. Plaintiff alleges that “adidas’s

authorization of LPD’s use of certain adidas trademarks and its grant to LPD of the right to

sell collaboration merchandise bearing such trademarks gave rise to an implied license . . . .”

Id. ¶ 127. Specifically, plaintiff alleges that on June 18, 2014, it sent adidas its design

proposal for the collaboration, “which incorporated various adidas trademarks[.]” Id. ¶ 53.

adidas thereupon “approved the designs” and “gave its ‘permission to move forward’ with the

collaboration[,]” including asking LPD to “‘move forward with all [LPD] sales

propositions[.]’” Id. ¶ 54. LPD assured that it would move forward, see id. & 55, and

thereafter notified adidas that it had commenced sales, see id. ¶ 69. On July 14, 2014, LPD

advised adidas that it had received a great response from buyers and that it had produced the

adidas/LPD logo/jocktag, in the companies’ respective trademarked scripts. See id. ¶¶ 59,

61. On that same day, adidas responded that it “‘had enough signoff . . . to continue to push

through and continue on with the collab.” Id. ¶ 60. Even after an issue arose concerning a

controversial marketing video, adidas advised LPD that “the products are good to go.” See

id. ¶ 88.

       In the 12/12/18 R&R, this Court concluded that the facts alleged, taken as true, were

sufficient to raise an inference that adidas intended to permit LPD, pending the finalization of

the details of the joint venture, to use its trademarks for promotion and sales of the

                                                 2
collaboration merchandise. See 12/12/18 R&R at 32. In recommending denial of defendants’

motion to dismiss this claim, the Court recognized that the SAC alleged that adidas was aware

of and approved LPD’s use of adidas’s trademarks in furtherance of the common goal of

maximizing the sale of items from the collaboration, and thereby implicitly authorized such

use. Id. Nevertheless, the Court observed that, “once LPD received and rejected the

backdated licensing agreement proposed in May 2015, the parties’ meeting of the minds as to

any [collaboration] came to an end, terminating LPD’s implied license to use adidas’s marks.”

Id. at 32 n.10.

       Similarly, in recommending denial of defendants’ motion to dismiss plaintiff’s

promissory estoppel claim, this Court concluded that “a reasonable trier of fact could conclude

that adidas made a clear and unambiguous promise to LPD that it could begin to sell

collaboration merchandise bearing adidas’s trademarks.” Id. at 26. As with the implied

license claim, the Court added that, “once LPD received and refused to sign the proposed

back-dated licensing agreement, it could no longer continue to rely on that promise.” Id. at

27.

       Plaintiff requests that the Court reconsider those aspects of the 12/12/18 R&R

regarding the effect of the proposed backdated licensing agreement. First, plaintiff argues that

this Court made factual findings that should have been left for the factfinder to resolve after

full discovery. See Pl. Mot. at 1-2. Second, plaintiff contends that the backdated license

agreement could not have terminated the purported implied license to use adidas’s trademarks

because the implied license was irrevocable. See id. at 2-3. Relatedly, LPD argues that it

                                                3
continued to justifiably rely on adidas’s promise that LPD could use adidas’s trademarks even

after it was presented with the backdated license agreement, because adidas did not have the

authority to revoke the implied license. See id. at 3.

                                          DISCUSSION

       The standard for granting a motion for reconsideration is strict, and “[r]econsideration

will generally be denied unless the moving party can point to controlling decisions or data that

the court overlooked – matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Cedar Petrochemicals, Inc. v. Dongbu Hannong Chem.

Co., Ltd., 628 F.App’x 793, 796 (2d Cir. 2015) (quoting Shrader v. CSX Transp., Inc., 70

F.3d 255, 257 (2d Cir. 1995)); see also Oparah v. New York City Dep’t of Educ., 670

F.App’x 25, 26 (2d Cir. 2016) (“The standard for granting a motion to reconsider ‘is strict,

and reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked.”); S.D.N.Y./E.D.N.Y. Local Civ. R. 6.3 (The

moving party must “set[] forth concisely the matters or controlling decisions which counsel

believes the Court has overlooked.”).

       It is thus well settled that a motion for reconsideration is “‘not a vehicle for relitigating

old issues, presenting the case under new theories, securing a rehearing on the merits, or

otherwise taking a second bite of the apple.’” Salveson v. JP Morgan Chase & Co., 663

F.App’x 71, 75-76 (2d Cir. 2016) (quoting Analytical Surveys, Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012)). A motion for reconsideration is “‘neither an occasion for

repeating old arguments previously rejected nor an opportunity for making new arguments that

                                                 4
could have previously been made.’” Salveson v. JP Morgan Chase & Co., 166 F.Supp.3d

242, 248 (E.D.N.Y. 2016) (quoting Simon v. Smith & Nephew, Inc., 18 F.Supp.3d 423, 425

(S.D.N.Y. 2014)), aff’d, 663 F.App’x 71 (2d Cir. 2016). Simply put, in order to prevail on a

motion for reconsideration, “the moving party must demonstrate that the Court overlooked

controlling decisions or factual matters that were put before the Court on the underlying

motion.” Lichtenberg v. Besicorp Grp. Inc., 28 F.App’x 73, 75 (2d Cir. 2002) (citations and

internal quotation marks omitted); see also Stoner v. Young Concert Artists, Inc., No. 11 Civ.

7279(LAP), 2013 WL 2425137, at *1 (S.D.N.Y. May 20, 2013) (“A motion for

reconsideration is an extraordinary remedy, and this Court will not reconsider issues already

examined simply because [a party] is dissatisfied with the outcome of his case. To do

otherwise would be a waste of judicial resources.”) (alteration in original).

       On its motion for reconsideration, plaintiff improperly raises for the first time the

argument that its purported implied license to use adidas’s trademarks was irrevocable because

it was supported by consideration. See Pl. Mot. at 2-3. Plaintiff did not allege in the SAC

that the implied license was irrevocable, nor did it make that argument in opposing

defendants’ motion to dismiss. On the contrary, at the pre-motion conference, counsel for

plaintiff intimated that the implied license was, in fact, revocable, but argued that adidas had

not taken the requisite action to revoke it. See Transcript of June 7, 2018 Pre-Motion

Conference (Aug. 8, 2018) (“6/7/18 Tr.”) at 21, 35 (“[a]didas has taken no acts to basically

tell us to stop us doing what we’ve been doing”), 37 (“[a]didas . . . has never written a cease

and desist, has never told us to do one thing or another with respect to what we have in our

                                                5
possession”), 39-40 (“there’s been no cease and desist letter written”), DE #87. This Court

could not have overlooked matters that plaintiff failed to raise until now. Since plaintiff could

have raised this argument earlier but omitted to do so, “it is now precluded from raising that

argument for the first time on a motion for reconsideration.” King Pharms., Inc. v. Eon

Labs., Inc., 04-CV-5540 (DGT), 2009 WL 10704788, at *1 (E.D.N.Y. Jan. 7, 2009); see

Belfiore v. Proctor & Gamble, Co., 140 F.Supp.3d 241, 245 (E.D.N.Y. 2015) (“a party may

not introduce new facts or raise new arguments that could have been previously presented to

the court”); Schoolcraft v. City of New York, 133 F.Supp.3d 563, 572 (S.D.N.Y. 2015)

(denying motion for reconsideration because plaintiff’s arguments were not made earlier).

Therefore, the Court denies LPD’s motion for reconsideration of an argument raised for the

first time in its pending motion. 1

         Even if the Court were inclined to reconsider the 12/12/18 R&R, it would deny LPD’s

motion on the merits. Plaintiff argues that this Court improperly encroached on the role of the

factfinder in limiting the duration of the implied license alleged by plaintiff. Plaintiff is

wrong. As Judge Brodie observed in denying a previous motion filed by LPD for

reconsideration, a court faced with a Rule 12(b)(6) motion to dismiss is permitted to resolve


1
  In its reply to defendants’ letter opposing reconsideration, plaintiff concedes that it failed to raise the issue of
irrevocability prior to the issuance of the 12/12/18 R&R; plaintiff characterizes that omission as inconsequential,”
claiming that defendants “only argued that no implied license was ever granted[.]” Reply in Support of LPD’s
Motion for Reconsideration (Jan. 14, 2019) (“Pl. Reply”) at 3, DE #110. Plaintiff ignores the fact that at the
pre-motion conference, when repeatedly pressed by the Court regarding the impact of the backdated license
agreement on LPD’s purported implied license, LPD’s counsel disputed that the license had been revoked but
never argued that it was irrevocable. See 6/7/18 Tr. at 21, 24, 35, 38-39. At the conclusion of the hearing, the
Court directed the parties to supplement their submissions on the motion. See Minute Entry (June 7, 2018), DE
#80. Although LPD thus had ample opportunity and incentive to argue irrevocability in its supplemental filing, it
failed to do so. See Response in Opposition (June 29, 2018) at 3-4, DE #83.
                                                          6
issues of law based on the facts alleged in the challenged pleading. See Memorandum and

Order (Dec. 11, 2017) at 14, DE #66; Vacold LLC v. Cerami, 545 F.3d 114, 123 (2d Cir.

2008) (where the parties “do[] not present disputes about whether particular communications

were sent, whether particular words were uttered, or whether the parties entered into prior oral

agreements,” then “nothing remains for a jury to resolve[;] [t]he dispute, instead, is about the

legal significance of those facts”); see also Commercial Lubricants, LLC v. Safety-Kleen Sys.,

Inc., 14-CV-7483 (MKB), 2017 WL 3432073, at *7 (E.D.N.Y. Aug. 8, 2017) (Brodie, J.)

(where “‘the evidentiary foundation for determining the formation of the parties’ contract is

either undisputed or consists of writings,’ . . . [whether there was a meeting of the minds] is a

question of law for the court”) (quoting Vacold, 545 F.3d at 123). 2

        Here, having considered the allegations in the SAC in the light most favorable to

plaintiff, this Court concluded that plaintiff had failed to assert facts sufficient to establish the

continued viability of any implied license beyond the proposed backdated license agreement.

In so doing, the Court quite properly drew a legal conclusion from the facts as alleged by

plaintiff.

        Finally, LPD argues that its alleged implied license was irrevocable. To be sure, “a

nonexclusive license ‘may be irrevocable if supported by consideration because then the

implied license is an implied contract.’” Latour v. Columbia Univ., 12 F.Supp.3d 658, 662

& n.37 (S.D.N.Y. 2014) (quoting Unclaimed Prop. Recovery Serv. v. Kaplan, No. 11-cv-


2
 Likewise, whether a party reasonably relied on a promise may be decided as a matter of law. See McMahon v.
Digital Equip. Corp., 162 F.3d 28, 39 (1st Cir. 1998).

                                                     7
1799, 2012 WL 4195241, at *4 (E.D.N.Y. Sept. 19, 2012), aff’d on other grounds, 734 F.3d

142 (2d Cir. 2013)). Here, however, plaintiff’s argument that the implied license was

supported by consideration, thereby creating an implied-in-fact contract, flies in the face of

repeated rejections -- by this Court as well as the District Court -- of plaintiff’s contention that

an implied-in-fact contract existed between the parties. See Report and Recommendation

(Aug. 25, 2016) at 25 n.15, DE #39; Memorandum & Order (Mar. 27, 2017) at 20 n.7, DE

#55; Electronic Order (Apr. 27, 2018). Moreover, the SAC fails to allege what plaintiff now

claims for the first time -- that plaintiff’s design proposals, marketing efforts and contribution

of its own trademarks to the collaboration constituted consideration given in exchange for the

use of adidas’s trademarks. This omission is fatal to plaintiff’s motion for reconsideration.

See Childers v. N.Y. & Presbyterian Hosp., 36 F.Supp.3d 292, 313 (S.D.N.Y. 2014)

(dismissing claim for breach of implied contract where pleading failed to allege, inter alia,

facts to show that defendant “received consideration for entering into the alleged agreement”). 3

        Finally, plaintiff’s argument regarding irrevocability is internally inconsistent. On the

one hand, plaintiff contends that the implied license is irrevocable. See Pl. Mot. at 2-3. On

the other hand, plaintiff argues that to revoke the license, adidas “was obliged to sue LPD for

trademark infringement or, at minimum, expressly and unequivocally state that it was – in fact



3
  Citing to various factual allegations – some of them set forth in the fact section of the SAC, see Pl. Mot. at 2
n.1 – LPD now contends that it “provided ample consideration to adidas in exchange for the Implied License[,]”
see id. at 2. Nevertheless, conspicuously absent from the SAC’s claim for implied license is any reference to
adidas’s receipt of consideration from LPD; instead, the only facts asserted in the SAC’s Third Cause of Action
concern adidas’s promises to allow LPD to use adidas trademarks, see SAC ¶¶ 120-123, and LPD’s reliance
thereon, see id. ¶¶ 124-125, which, according to the SAC, “establish[] that the parties reached a meeting of the
minds” regarding LPD’s use of the trademarks, see id. ¶ 126.
                                                         8
– terminating LPD’s right to use adidas’s marks and sell collaboration merchandise.” Id. at 3.

In connection with the latter argument, LPD mistakenly relies on a series of cases that stand

for the unremarkable proposition that the filing of a lawsuit by the grantor of an implied

license against the grantee is sufficient to revoke the implied license. See id.; Pl. Reply at 2-

3. In none of the referenced cases did the courts hold that the initiation of litigation is

necessary to effect a revocation. See, e.g., Keane Dealer Servs., Inc. v. Harts, 968 F.Supp.

944, 947 (S.D.N.Y. 1997). No such requirement may be gleaned from the caselaw. See

generally Menendez v. Holt, 128 U.S. 514, 524 (1888) (a revocable license “lasts no longer

than the silence from which it springs”) (internal quotation marks and citations omitted); Grand

Heritage Mgmt., LLC v. Murphy, No. 06 Civ. 5977(NRB), 2007 WL 3355380, at *8

(S.D.N.Y. Nov. 7, 2007).

         In sum, even if the arguments belatedly raised in LPD’s motion for reconsideration

were not procedurally barred, they would fail on the merits.

                                            CONCLUSION

         For the foregoing reasons, LPD’s motion for reconsideration is denied.

            SO ORDERED.

Dated:      Brooklyn, New York
            January 25, 2019

                                      /s/        Roanne L. Mann
                                      ROANNE L. MANN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 9
